People v Sanabria (2015 NY Slip Op 01675)





People v Sanabria


2015 NY Slip Op 01675


Decided on February 25, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 25, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
SANDRA L. SGROI
ROBERT J. MILLER
JOSEPH J. MALTESE, JJ.


2011-09016
 (Ind. No. 10-00404)

[*1]The People of the State of New York, respondent, 
vEric Sanabria, appellant.


Eric Sanabria, Coxsackie, N.Y., appellant pro se.
David M. Hoovler, District Attorney, Middletown, N.Y. (Robert H. Middlemiss of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated October 23, 2013 (People v Sanabria, 110 AD3d 1012), affirming a judgment of the County Court, Orange County, rendered July 13, 2011.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 U.S. 745; People v Stultz, 2 NY3d 277).
RIVERA, J.P., SGROI, MILLER and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court